DAUKSCH, Judge.
In this Anders appeal, a scrivener’s error in the judgment is noted. Appellant was convicted of two offenses, including possession with intent to sell or deliver a controlled substance, cocaine, which is a second degree felony. See §§ 893.13(l)(a)(l) and 893.03(2)(a), Fla.Stat. (1991). The judgment mischaracterizes that statutory offense as a third degree felony. The judgment is corrected to reflect the proper felony classification, and the judgment as modified is affirmed.
AFFIRMED AS MODIFIED.
W. SHARP and GOSHORN, JJ., concur.